STOCK PURCHASE AGREEMENT dated as of April 10, 2013, by and among TPG VI APRIL HOLDINGS, LP and THE STOCKHOLDERS LISTED ON EXHIBIT A TABLE OF CONTENTS ARTICLE I SALE AND PURCHASE OF STOCK Section 1.01 Purchase 1 Section 1.02 Closing 2 Section 1.03 Conditions 2 ARTICLE II REPRESENTATIONS AND WARRANTIES OF EACH SELLER Section 2.01 Power; Authorization; Enforceability 4 Section 2.02 No Conflicts; No Consents 5 Section 2.03 Title to Sale Stock; Other Matters 6 Section 2.04 Securities Law Matters 6 Section 2.05 Certain Arrangements. 6 Section 2.06 Brokers and Other Advisors 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BUYER Section 3.01 Power; Authorization; Enforceability 7 Section 3.02 No Conflicts; No Consents 7 Section 3.03 Securities Law Matters 8 Section 3.04 Brokers and Other Advisors 8 ARTICLE IV COVENANTS Section 4.01 Commercially Reasonable Efforts 8 Section 4.02 No Transfers; No Voting Agreements. 8 ARTICLE V MISCELLANEOUS PROVISIONS Section 5.01 Notice 9 Section 5.02 Interpretation 10 Section 5.03 Public Announcements; Confidentiality 11 i Section 5.04 Expenses 11 Section 5.05 Assignment; Binding Agreement 11 Section 5.06 Counterparts 11 Section 5.07 Governing Law 11 Section 5.08 Specific Enforcement; Jurisdiction 12 Section 5.09 No Third Party Beneficiaries or Other Rights 13 Section 5.10 Amendments; Waivers 13 Section 5.11 Further Assurances 13 Section 5.12 Severability 13 Section 5.13 Termination 13 Section 5.14 Waiver of Jury Trial 14 Section 5.15 Non-Recourse 15 Exhibits and Schedules: Exhibit ASellers ii STOCK PURCHASE AGREEMENT, dated as of April 10, 2013 (this “Agreement”), by and among TPG VI April Holdings, LP, a Delaware limited partnership (together with its successors and permitted assigns, the “Buyer”) and each of the stockholders of Advent Software, Inc. a Delaware corporation (the “Company”), listed on Exhibit A (the “Sellers”, and each a “Seller”) for the purchase and sale of common shares of stock, par value $0.01 per share, of the Company (“Company Common Stock”). WHEREAS, as of the date hereof, each Seller is the beneficial and record owner of the number of shares of Company Common Stock in the column headed “Shares Owned” opposite its respective name in Exhibit A; WHEREAS, each Seller desires to sell to the Buyer, and the Buyer desires to purchase from each Seller, the Sale Stock (as defined in Section 1.01 below) upon the terms and subject to the conditions of this Agreement (the “Stock Purchase”); and WHEREAS, each Seller, on the one hand, and the Buyer, on the other hand, desire to make certain representations, warranties, covenants and agreements in connection with the Stock Purchase and also to prescribe various conditions to the Stock Purchase. NOW, THEREFORE, the parties hereto agree as follows: ARTICLEI SALE AND PURCHASE OF STOCK Section1.01Purchase.Subject to the terms and conditions of this Agreement, at the Closing (as defined below), each Seller will sell, assign, transfer, convey and deliver, or cause the sale, assignment, transfer, conveyance and delivery, to the Buyer, and the Buyer will purchase, acquire and accept from each Seller, free and clear of all pledges, liens, adverse claims, charges, mortgages, encumbrances and security interests of any kind or nature whatsoever (collectively, “Liens”) (other than Liens created by the Buyer or imposed by applicable securities laws), the number of shares of Company Common Stock set out in the column headed “Shares Sold” opposite such Seller’s name on Exhibit A and any property (other than cash) received by such Seller as a dividend or other distribution in respect of such Company Common Stock after the date hereof (collectively, the “Sale Stock”), in exchange for a payment in cash equal to $25.25 per share (which amount shall be reduced dollar-for-dollar by amounts declared, set aside or paid as a cash dividend or other cash distribution on the Sale Stock after the date hereof) (such net amount, the “Purchase Price”), without interest, deduction or withholding; provided, that in the event that the Sale Stock sold hereunder as of the Closing, equals more than 14.90% of the then outstanding voting stock of the Company, then the number of shares of Sale Stock to be sold hereunder will automatically decrease to 14.90% of the outstanding voting stock of the Company as of the Closing (with the number of shares of Sale Stock contemplated to be sold by each Seller reduced proportionally relative to the amount of shares of Sale Stock being sold hereunder by such Seller compared to the total of number of shares of Stock contemplated to be sold by the Sellers hereunder). Section1.02Closing.The closing of the Stock Purchase (the “Closing”) will take place at the offices of Ropes & Gray LLP, Three Embarcadero Center, San Francisco, CA 94111.The Closing will take place on the third business day following the satisfaction or waiver of each of the conditions set forth in Section 1.03 (other than conditions that by their nature are to be satisfied at the Closing, but subject to their satisfaction at the Closing).The date on which the Closing occurs is referred to herein as the “Closing Date”.At the Closing, (i) each Seller will deliver or cause to be delivered to the Buyer all right, title and interest in and to such Seller’s Sale Stock (through delivery by electronic book entry form through the facilities of the Depository Trust Company or another manner reasonably satisfactory to the Buyer), together with all documentation reasonably necessary to transfer to the Buyer all right, title and interest in and to such Seller’s Sale Stock free and clear of all Liens (other than Liens created by the Buyer or imposed by applicable securities laws) and (ii)the Buyer will pay to each Seller the Purchase Price in respect of such Seller’s Sale Stock in cash by wire transfer of immediately available funds in accordance with the wire transfer instructions provided by such Seller to the Buyer in writing no later than two business days prior to the Closing. Section1.03Conditions. (a)The obligations of each party to consummate the Stock Purchase and to effectuate the Closing are subject to the satisfaction or waiver of the following conditions at the time of the Closing: (i)no Judgment issued by any Governmental Entity of competent jurisdiction or Law or other legal prohibition (collectively, “Legal Restraints”) restraining, preventing or prohibiting the consummation of the Stock Purchase shall be in effect nor shall any Action be pending or threatened in writing that may result in a Legal Restraint restraining, preventing or prohibiting the consummation of the Stock Purchase; and (ii)the waiting period (and any extension thereof) under the HSR Act in respect of the Stock Purchase shall have lapsed or been terminated and any other clearances required prior to the Closing under Foreign Merger Control Laws shall have been received or the waiting period thereunder shall have lapsed or been terminated. (b)The obligations of the Buyer to consummate the Stock Purchase and to effectuate the Closing are subject to the satisfaction or waiver of the following conditions at the time of the Closing: 2 (i)the representations and warranties of each Seller set forth in Article II shall be true and correct in all material respects at the Closing, except to the extent any such representation and warranty expressly relates to a specified date (in which case on and as of such specified date) and except for the representations and warranties set forth in Section 2.03, which shall be true and correct in all respects at the Closing; (ii)each Seller shall have performed in all material respects all obligations to be performed by it as of the Closing under this Agreement; (iii)the Company or the NASDAQ Stock Market (“NASDAQ”) shall not have announced after the date hereof a delisting of the Company Common Stock from the NASDAQ; (iv)no suspension of trading specific to the Company Common Stock on the NASDAQ shall have occurred after the date of this Agreement for more than one trading day; (v)no Change of Control Transaction shall have occurred after the date of this Agreement; and (vi)the Buyer shall have received a certificate dated as of the Closing Date signed on behalf of each Seller stating that the conditions set forth in Section 1.03(b)(i) and Section 1.03(b)(ii) have been satisfied with respect to such Seller. (c)The obligations of each Seller to consummate the Stock Purchase and to effectuate the Closing are subject to the satisfaction or waiver of the following conditions at the time of the Closing: (i)the representations and warranties of the Buyer set forth in Article III shall be true and correct in all material respects at the Closing, except to the extent any such representation and warranty expressly relates to a specified date (in which case on and as of such specified date); (ii)the Buyer shall have performed in all material respects all obligations to be performed by it as of the Closing under this Agreement; and (iii)the Sellers shall have received a certificate dated as of the Closing Date signed on behalf of the Buyer stating that the conditions set forth in Section 1.03(c)(i) and Section 1.03(c)(ii) have been satisfied. 3 (d)For purposes of this Agreement: (i)“Change of Control Transaction” means any event or transaction, or series of related events or transactions, the result of which a “person” or “group” becomes the “beneficial owner” of more than 35% of the Company’s common equity (all within the meaning of Section 13(d) of the Securities Exchange Act of 1934 (as amended) and the rules promulgated thereunder). (ii)“Person” means any individual, firm, corporation, partnership, limited partnership, company, limited liability company, trust, joint venture, association, Governmental Entity, unincorporated organization, syndicate or other entity, foreign or domestic. (iii)“Transfer” means to directly or indirectly transfer, sell, encumber, hypothecate, assign or otherwise dispose of the Sale Stock. ARTICLEII REPRESENTATIONS AND WARRANTIES OF EACH SELLER Each Seller hereby makes the following representations and warranties to the Buyer as to itself, each of which is true and correct on the date hereof and the Closing Date and shall survive the Closing Date: Section2.01Power; Authorization; Enforceability. (a)Each Seller is duly organized, validly existing and in good standing under the laws of the jurisdiction in which it is organized. (b)Each Seller has all requisite corporate (or similar) power and authority to execute and deliver this Agreement and to consummate the Stock Purchase.The execution and delivery by each Seller of this Agreement and the consummation by it of the Stock Purchase have been duly authorized by all necessary corporate (or similar) action on the part of such Seller.Neither the approval of this Agreement nor the consummation of the Stock Purchase requires any approval of the equity holders of a Seller that has not been previously obtained.Each Seller has duly executed and delivered this Agreement and, assuming due authorization, execution and delivery by the other parties hereto, this Agreement constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms (except insofar as such enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or other Laws of general applicability relating to or affecting creditors’ rights, or by principles governing the availability of equitable remedies, whether considered in a proceeding at law or in equity). 4 Section2.02No Conflicts; No Consents. (a)The execution and delivery by each Seller of this Agreement does not, and the consummation of the Stock Purchase and compliance with the terms hereof will not, conflict with, or result in any violation of, or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancelation or acceleration of any obligation or to loss of a material benefit under, or result in the creation of any Lien upon any of the properties or assets (including the Sale Stock) of such Seller or (if applicable) any of its subsidiaries under, any provision of (i) the organizational documents of such Seller or any of such Seller’s subsidiaries, (ii)any contract, lease, license, indenture, note, bond, agreement, concession, franchise or other binding instrument, whether written or oral, (a “Contract”) to which such Seller or (if applicable) any of its subsidiaries is a party or by which any of their respective properties or assets (including the Sale Stock) is bound or (iii)subject to the filings and other matters referred to in Section 2.02(b), any judgment, order, injunction or decree (a “Judgment”) or statute, law, ordinance, rule or regulation (including any rule or regulation of any self-regulatory organization) (a “Law”) applicable to such Seller or (if applicable) any of its subsidiaries or their respective properties or assets (including the Sale Stock), other than, in the case of clauses (ii) and (iii) above, any such items that would not reasonably be expected to, individually or in the aggregate when combined with all other effects, have a material adverse effect on the Sale Stock or on the ability of such Seller to perform its obligations under this Agreement. (b)No consent, approval, license, permit, order or authorization (a “Consent”) of, or registration, declaration or filing with, or permit from, any national, federal, state, provincial, local or other government, domestic or foreign, or any court of competent jurisdiction, administrative agency or commission or other governmental authority or instrumentality, domestic or foreign (a “Governmental Entity”), is required to be obtained or made by or with respect to such Seller or (if applicable) any of its subsidiaries in connection with the execution, delivery and performance of this Agreement or the consummation of the Stock Purchase, other than (i) compliance with and filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (together with the rules and regulations promulgated thereunder, the “HSR Act”) and the competition, merger control, antitrust or similar law of any foreign jurisdictions (collectively, the “Foreign Merger Control Laws”) set forth on Schedule 2.02(b), (ii)the filing with the Securities and Exchange Commission (the “SEC”) of such reports under the Securities Exchange Act of 1934, as amended (together with the rules and regulations promulgated thereunder, the “Exchange Act”), as may be required in connection with the transactions contemplated by this Agreement and (iii)such other items that the failure of which to obtain or make would not reasonably be expected to, individually or in the aggregate, have a material adverse effect on the ability of such Seller to perform its obligations under this Agreement. 5 Section2.03Title to Sale Stock; Other Matters.Each Seller is the beneficial and the sole record owner of and has good and valid title to such Seller’s Sale Stock, and upon delivery to the Buyer of such Stock, against payment made pursuant to this Agreement, good and valid title to such Sale Stock, free and clear of any Liens (other than Liens created by the Buyer or imposed by applicable securities laws), will pass to the Buyer.At the Closing, the Sale Stock purchased hereunder will not equal or exceed 15% of the then outstanding voting stock of the Company. Section2.04Securities Law Matters.Each Seller is experienced, sophisticated and knowledgeable of transactions of the type contemplated by this Agreement and understands the disadvantages to which it may be subject on account of the potential disparity of information relative to the Buyer.Each Seller has independently investigated and evaluated the value of the Sale Stock and the financial condition and affairs of the Company, and acknowledges that its decision to enter into this Agreement is based upon such independent analysis of such information.Each Seller agrees that the Buyer has not given any investment advice or rendered any opinion to it as to whether the sale of the Sale Stock pursuant to the terms of this Agreement is prudent, and such Seller is not relying on any representation or warranty of the Buyer (other than those set forth in this Agreement) or any other Person.Each Seller acknowledges that it has requested, received and reviewed all such information as such Seller believes to be necessary for evaluating the transactions contemplated by this Agreement, and acknowledges that it has had access to the same information concerning the Company that has been made available to the Buyer and its affiliates and representatives. Section2.05Certain Arrangements.Except for contracts relating to the provision of services on customary terms in the ordinary course of business of the Company and its direct or indirect subsidiaries, there are no contracts or commitments to enter into contracts between the Company or any of its direct or indirect subsidiaries, on the one hand, and a Seller or any of its affiliates, on the other hand.Since December 31, 2012, except fees for service on the board of directors of the Company and reimbursement of expenses in connection therewith and transactions pursuant to the ordinary course contracts described in the previous sentence, neither the Company nor any of its subsidiaries has made any payments to or for the account of, or entered into any transactions with, a Seller or any of its affiliates. Section2.06Brokers and Other Advisors.No broker, investment banker, financial advisor or other Person is entitled to any broker’s, finder’s, financial advisor’s or other similar fee or commission in connection with the Stock Purchase based upon arrangements made by or on behalf of any Seller or any of its affiliates. ARTICLEIII REPRESENTATIONS AND WARRANTIES OF THE BUYER The Buyer hereby makes the following representations and warranties to the Sellers, each of which is true and correct on the date hereof and the Closing Date and shall survive the Closing Date: 6 Section3.01Power; Authorization; Enforceability. (a)The Buyer is duly organized, validly existing and in good standing under the laws of the jurisdiction in which it is organized. (b)The Buyer has all requisite corporate (or similar) power and authority to execute and deliver this Agreement and to consummate the Stock Purchase.The execution and delivery by the Buyer of this Agreement and the consummation by it of the Stock Purchase have been duly authorized by all necessary corporate action on the part of the Buyer.Neither the approval of this Agreement nor the consummation of the Stock Purchase requires any approval of the equity holders of the Buyer that has not been previously obtained.The Buyer has duly executed and delivered this Agreement and, assuming due authorization, execution and delivery by the other parties hereto, this Agreement constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms (except insofar as such enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or other Laws of general applicability relating to or affecting creditors’ rights, or by principles governing the availability of equitable remedies, whether considered in a proceeding at law or in equity). Section3.02No Conflicts; No Consents. (a)The execution and delivery by the Buyer of this Agreement does not, and the consummation of the Stock Purchase and compliance with the terms hereof and thereof will not, conflict with, or result in any violation of, or default (with or without notice or lapse of time, or both) under, or give rise to a right of termination, cancelation or acceleration of any obligation or to loss of a material benefit under, or result in the creation of any Lien upon any of the properties or assets of the Buyer under, any provision of (i)the organizational documents of the Buyer, (ii)any Contract to which the Buyer is a party or by which any of its properties or assets is bound or (iii)subject to the filings and other matters referred to in Section 3.02(b), any Judgment or Law applicable to the Buyer or its properties or assets, other than, in the case of clauses (ii) and (iii) above, any such items that would not reasonably be expected to, individually or in the aggregate when combined with all other effects, have a material adverse effect on the ability of the Buyer to perform its obligations under this Agreement. (b)No Consent of, or registration, declaration or filing with, or permit from, any Governmental Entity is required to be obtained or made by or with respect to the Buyer in connection with the execution, delivery and performance of this Agreement or the consummation of the Stock Purchase, other than (i)compliance with and filings under the HSR Act and any Foreign Merger Control Law set forth on Schedule 2.02(b), (ii) the filing with the SEC of such reports under the Exchange Act as may be required in connection with the transactions contemplated by this Agreement and (iii)such other itemsthat the failure of which to obtain or make would not reasonably be expected to, individually or in the aggregate when combined with all other effects, have a material adverse effect on the ability of the Buyer to perform its obligations under this Agreement. 7 Section3.03Securities Law Matters.The Buyer is experienced, sophisticated and knowledgeable of transactions of the type contemplated by this Agreement and understands the disadvantages to which it may be subject on account of the potential disparity of information relative to the Sellers.The Buyer has independently investigated and evaluated the value of the Sale Stock and the financial condition and affairs of the Company, and acknowledges that its decision to enter into this Agreement is based upon such independent analysis of such information.The Buyer agrees that no Seller has given any investment advice or rendered any opinion to it as to whether the purchase of the Sale Stock pursuant to the terms of this Agreement is prudent, and the Buyer is not relying on any representation or warranty of any Seller (other than those set forth in this Agreement) or any other Person.The Buyer acknowledges that it has requested, received and reviewed all such information as the Buyer believes to be necessary for evaluating the transactions contemplated by this Agreement, and acknowledges that it has had access to the same information concerning the Company that has been made available to the Sellers and their respective affiliates and representatives. Section 3.04Brokers and Other Advisors.No broker, investment banker, financial advisor or other Person is entitled to any broker’s, finder’s, financial advisor’s or other similar fee or commission in connection with the Stock Purchase based upon arrangements made by or on behalf of the Buyer or any of its affiliates. ARTICLEIV COVENANTS Section4.01Commercially Reasonable Efforts.Upon the terms and subject to the conditions set forth in this Agreement, each of the parties hereto will use its commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to be done, and to assist and cooperate with the other parties in doing, all things necessary, proper or advisable to consummate and make effective, as promptly as practicable, the Stock Purchase, including (i) the obtaining of all necessary actions or non-actions, waivers and Consents from, the making of all necessary registrations, declarations and filings with and the taking of all reasonable steps as may be necessary to avoid a proceeding by any Governmental Entity with respect to this Agreement or the Stock Purchase, (ii) the defending or contesting of any Actions, whether judicial or administrative, challenging this Agreement or the consummation of the Share Purchase, including using commercially reasonable efforts to have any stay or temporary restraining order entered by any court or other Governmental Entity vacated or reversed and (iii) the execution and delivery of any additional instruments necessary to consummate the Stock Purchase and to fully carry out the purposes of this Agreement. Section4.02No Transfers; No Voting Agreements.From the date of this Agreement until the earlier of the Closing or the termination of this Agreement in accordance with Section 5.13: 8 (a)other than a Transfer made by a Seller to an affiliate of such Seller in accordance with Section 5.05, no Seller will directly or indirectly Transfer any Sale Stock to be sold hereunder to any Person; and (b)no Seller, or any affiliate of any Seller, will enter into any agreement, arrangement or understanding with any Person relating to the voting of, or the exercise of any other right associated with, the Sale Stock to be sold hereunder. For the avoidance of doubt, the obligations set forth in this Section 4.02 shall not apply to any shares of Company Common Stock owned by a Seller or any affiliate thereof other than the Sale Stock. ARTICLEV MISCELLANEOUS PROVISIONS Section5.01Notice.All notices, requests, claims, demands and other communications under this Agreement shall be in writing and shall be given (and shall be deemed to have been duly given upon receipt) by delivery by hand, by facsimile transmittal, by registered or certified mail (postage prepaid, return receipt requested) or delivery by a nationally known overnight courier to the respective parties at the following addresses (or at such other address for a party as shall be specified by like notice): (a)if to the Buyer, to: TPG VI April Holdings, LP c/o TPG Capital, L.P. 345 California Street, Suite 3300 San Francisco, CA94104 Attention:General Counsel Facsimile:415-743-1500 with a copy to: Ropes & Gray LLP Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 Attention: Julie H. Jones, Esq.
